Citation Nr: 1007435	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-15 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of than 10 
percent for fibromyalgia.

2.  Entitlement to an initial rating in excess of 20 percent 
for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1989 to July 1993 
and from October 2004 to December 2005.  He is currently in 
the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, PA.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in January 2010.  The 
Veteran also provided additional medical evidence with a 
waiver of RO consideration.  A transcript of the hearing, the 
additional evidence, and the waiver have been associated with 
the claims file.  

Briefly, this appeal stems from an initial rating decision 
that granted service connection and assigned a 10 percent 
disability rating for the Veteran's fibromyalgia.  As 
discussed below, the Board finds that the Veteran's service 
connected fibromyalgia warrants at least a 20 percent initial 
disability rating; however, because the Veteran stated during 
his January 2010 hearing that his condition has worsened 
since his May 2006 VA examination, the Board finds that a 
remand is necessary to determine the current severity of the 
Veteran's disability.  Because the Veteran has indicated some 
financial hardship and because the evidence currently of 
record supports at least a 20 percent initial evaluation, the 
Board will grant the increase to that percentage in the 
instant decision.  As the Veteran has alleged a worsening of 
his service connected condition, the Board finds that a 
remand is necessary to schedule a VA examination to determine 
whether the current severity of the fibromyalgia might enable 
a rating in excess of the 20 percent evaluation granted 
herein.  If the evidence obtained as a result of the remand 
supports a higher rating at any time during the appeals 
process, a higher rating can be staged retroactively.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the issue of whether a disability rating greater 
than 20 percent is warranted for service connected 
fibromyalgia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran suffers widespread musculoskeletal pain and 
tender points, fatigue, sleep disturbance, stiffness, and 
headaches which are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, which are present more than one-third of the 
time.

2.  The Veteran's fibromyalgia does not produce symptoms that 
are near-constant, and that are refractory to therapy.


CONCLUSION OF LAW

The criteria for an initial 20 percent evaluation for 
fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Code 5025 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R.       § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Regarding the duty to assist, VA has obtained service medical 
records, assisted the Veteran in obtaining evidence, afforded 
the Veteran physical examinations, and obtained medical 
opinions as to the severity of the Veteran's disability.  
Except as otherwise noted below, all known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file.  Based on the 
foregoing, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by 
a decision on the claim at this time.

Analysis

The Veteran seeks an initial rating in excess of 10 percent 
for his service connected fibromyalgia.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a reasonable doubt as to the degree of disability, 
such doubt shall be resolved in favor of the claimant, and 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disorder in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2009).  However, it is possible for a Veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

The Veteran was granted service connection and was assigned a 
10 percent rating for his fibromyalgia in October 2006 under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5025.  Diagnostic 
Code 5025 provides that fibromyalgia (fibrositis, primary 
fibromyalgia syndrome) with widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, is to be rated 10 percent disabling if the symptoms 
require continuous medication for control; 20 percent 
disabling if the symptoms are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but symptoms that are present more than one-
third of the time; and 40 percent disabling if the symptoms 
are constant or nearly constant, and are refractory to 
therapy. A Note to Diagnostic Code 5025 provides that 
widespread pain means pain in both the left and right sides 
of the body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e., cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities.

With respect to the consideration of functional loss due to 
pain, the Board notes that fibromyalgia has been determined 
to be a "nonarticular" rheumatic disease, and that objective 
impairment of the musculoskeletal function, including 
limitation of joints, is not considered to be present, in 
contrast to the usual findings in "articular" rheumatic 
diseases.  The rating criteria are not based on evaluations 
of individual joints or other specific parts of the 
musculoskeletal system; rather, they are based on pain and 
whether symptoms are constant or episodic.  Consequently, 
additional or separate ratings would not be assigned based on 
38 C.F.R. §§ 4.40 or 4.45.  See 64 Fed. Reg. 32410-32411 
(June 17, 1999).

Records dated in March 2005 show that the Veteran complained 
of body aches and pain from his anthrax shot in service.  He 
complained of headache but denied nausea, vomiting, and 
diarrhea.  No edema was noted.  Medical records dated August 
2005 show that the Veteran had been suffering joint pain for 
the past 10 months.  On examination he had full range of 
motion in all four extremities with no erythema, ecchymosis, 
thrombosis, and muscle strength at 5 in the upper and lower 
extremities.  Records from September 2005 show that the 
Veteran had severe joint pain for three days without relief.  
Generally he suffered pain every day, which was mostly 
controlled with medications.  The examination showed no 
swelling of the joints or erythema.  Neurologically, the 
Veteran was intact but he had limited range of motion due to 
pain and discomfort.  Records dated November 2005 reflect 
complaints of moderate pain all over at a 6/10 on the pain 
scale.  The Veteran indicated that the pain was worse in the 
morning and that he was feeling tired.  He had normal 
appetite, with no heartburn, nausea, vomiting, or change in 
stool.  

The Veteran had a VA examination in May 2006.  The examiner 
reviewed the claims file and medical records from the 
Veteran's private medical providers.  The Veteran denied and 
the examiner found no evidence of cardiac, respiratory, 
endocrine, gastrointestinal, genitourinary, spinal, joint or 
neurological issues.  During the examination, the Veteran 
complained of musculoskeletal pain, particularly in the left 
shoulder, hands, feet, and lower back.  He reported that 
since receiving his immunizations and suffering anthrax 
poisoning as a result of his immunizations, he had 
experienced multiple joint problems.

The examiner in May 2006 stated that the physical examination 
was consistent with fibromyalgia.  The Veteran stated that he 
has treated his condition with ibuprofen, tramadol, Percocet, 
amitriptyline and steroids.  The Veteran reported that the 
amitriptyline helped him sleep and that the steroids worked 
if the dose was higher than 20 mg per day.  The examiner 
reviewed the findings from a January 2006 examination 
conducted by Dr. K.G., the Veteran's private physician.  

The Veteran reported waking up every two hours throughout the 
night and stated that upon rising in the morning he was very 
stiff.  He added that it took an hour and a half to work the 
stiffness out of his body.  His pain was concentrated in his 
left shoulder, hands, feet, and lower back.  He reported achy 
pain in the shoulder and stabbing pain in the lower back, 
hands and feet.  The Veteran stated that precipitating 
factors include eating erratically, such as when travelling; 
lack of sleep, which he identified as a chronic problem; and 
decreased or extra physical exertion.  He reported pain 
generally at 4/10 to 5/10 on most days.  On a bad day, the 
pain is 6/10, which usually led to the Veteran calling off 
work.  He reported that he called off work about once every 
ten days.  He further stated that he had pain every day and 
that he was never pain free.  He could dress, bathe, and get 
to the bathroom, but such activities took longer than normal 
to accomplish.  On bad days, where his pain was a 6/10 in 
intensity, he added Ultram 2 tablets every four hours to his 
medication regimen, which lessened the pain only to a 5/10.  
On such bad days, he took a hot shower and remained couch-
bound.

The Veteran also indicated at the May 2006 examination that 
his fibromyalgia pain caused him to stop participating in 
activities such as running, weight-lifting and working on his 
house.  The examiner stated that the Veteran did not admit to 
suffering clear depression or anxiety and that on 
examination, and that he did not show signs of either 
disorder.  The examiner indicated that the fibromyalgia was 
active and that pressure on soft tissue trigger points caused 
exquisite pain.  Muscle strength in all areas was 5/5 and 
deep tendon reflexes were +1 to 2.  The x-rays of the lumbar 
spine showed minimal degenerative changes.  Hand x-rays were 
normal and feet were unremarkable.

In a February 2006 letter, private physician K.G., MD., 
stated that he had examined the Veteran in January 2006 and 
that the Veteran has diffuse musculoskeletal pain and 
fatigue.  The letter noted the medicinal treatments listed 
above, including the amitriptyline and steroids.  He stated 
that the Veteran's physical examination was largely 
unremarkable, that the Veteran was well-muscled and had good 
range of motion.  The Veteran had no joint swelling, but had 
significant soft tissue tenderness in a distribution typical 
of fibromyalgia.  He stated that the x-rays showed minimal 
degenerative changes of the lumbar spine, normal hands and 
unremarkable feet.

A letter from Dr. K.G., dated February 2007, indicates that 
the Veteran took multiple medications that provided partial 
control of his symptoms.  He stated that despite the fact 
that the Veteran took medicines on a continuous basis, the 
symptoms waxed and waned in terms of severity.  Along with 
the letter is the examination record from February 2007.  
That report noted that the Veteran's medication was not 
working and that he had been in a lot of pain.  The Veteran 
attributed this to work-related travel and stress.  Physical 
examination showed that constitutional, mood, affect, 
arterial pulses, heart, lungs, and abdomen were all normal.  
The Veteran had normal range of motion of all joints with no 
inflammatory changes.  There was moderate trochanteric bursal 
tenderness bilaterally, mild paracervical muscle tenderness 
bilaterally, moderate tenderness at the SI regions 
bilaterally, and moderate tenderness of the anterior thighs 
and calves bilaterally.  

Also of record is a medical report dated September 2009 from 
Dr. K.G.  The Veteran started a new medication which did not 
eliminate his discomfort but reduced his pain level from a 7 
to a 3, which was manageable.  The Veteran reported 
occasional flare-ups.  The physical examination showed 
tenderness over the epicondyle of the elbows, over the 
trapezius, over the anterior chest wall, over the SI joints, 
trochanteric bursa, pes anserine pursa, and the base of the 
skull with all the pains being bilateral and symmetrical.

Also of record is a letter from the Veteran's former 
supervisor, M.G., dated April 2006.  In the letter M.G. 
stated that the Veteran requested a modified work schedule 
allowing him to have every other Monday off in addition to 
normal weekends off.  The Veteran stated that this extra day 
off allowed him to rest, helping him to handle the pain 
caused by fibromyalgia.  He stated that overnight travel, 
lifting heavy objects, and working beyond the normal forty-
hour work week was strenuous on the Veteran and seemed to 
aggravate his pain level.  He observed that the Veteran's 
effectiveness was diminished following periods of stress, 
travel, and long hours and that after a few days of recovery, 
he returned to his normal effectiveness.  M.G. also noted 
that the Veteran has good and bad pain days.  On bad pain 
days, the Veteran moves visibly slower and with difficulty 
and his demeanor is described as grumpy or un-social.  He 
noted that the Veteran missed four days of work in the prior 
two months due to excessive pain on bad days, not including 
the two days of sick leave taken for medical appointments.

VA outpatient treatment records, dated February 2000 through 
March 2007, are also of record.  The Veteran had a 
comprehensive examination for his fibromyalgia in March 2007.  
He denied severe headaches and a history of migraines.  He 
also denied vomiting, diarrhea and urinary difficulties.  
Examination of the extremities showed pain and tenderness of 
the hips, elbow and shoulders.  No edema or other significant 
deformity was found.  The spine was tender to the lumbar 
area.  Screening for depression was deemed negative although 
the Veteran noted that he felt down when the pain was bad.

Finally, the Veteran provided testimony at a hearing before 
the undersigned in January 2010.  During his hearing, the 
Veteran stated that he had pain throughout his entire body, 
which was particularly pronounced in the hands, feet and 
hips.  He stated that he suffered stiffness and headache and 
that on bad days he suffered nausea to the point of vomiting.  
He also reported continued problems sleeping due to the pain.  
He further reported that one of the medications caused side 
effects such as memory loss.

Regarding the pain, he testified that without medication the 
discomfort was a 7/10 on a daily basis.  He stated that he 
took medication every day but that with medication his pain 
was reduced only to a 3/10, at best.  On his bad days, he 
rated his pain at a 5/10, and when it flared the pain 
medication has no effect.  He reported taking gabapentin 
three times per day, Rozerem for sleep, and Percocet and 
Flexeril when the pain was particularly bad.  When he was in 
a bad pain cycle, he would take Prednisone for two weeks.

The Veteran testified that he was still under Dr. K.G.'s care 
and that he now saw him every six months to one year.  He 
said that when his pain flared, he would call Dr. K.G. and 
the doctor would prescribe him the additional medication.

The Veteran further testified that his fibromyalgia pain 
limited his activities and that he had to continue to work to 
support his family.  He stated that there were days when he 
would prefer to not go to work but he had to go.  He also 
stated that there were days when the pain was so bad that he 
could not work even if he wanted to.  In this regard, he said 
he missed three days of work in December and that during the 
warmer months, if he is not doing anything too bad, he might 
miss work once a month.  He said that when he traveled for 
work he had to take the following day off to recover.  The 
Veteran reported that physical exertion, travel, changes in 
barometric pressure, weather, cold, and flying made his 
condition worse. 

When asked, the Veteran stated that he believed he was 
entitled to an increased rating because his medication did 
not relieve his symptoms to the point that he could live a 
normal life.  Thus, he did not believe that his medication 
controlled his symptoms.  He stated that his pain was present 
continuously and that there was no condition under which his 
body does not hurt.  He suffered headaches and stiffness that 
interfered with his ability to lead a normal life.

Based upon the record, the Board finds that an initial rating 
of 20 percent is warranted for the Veteran's service 
connected fibromyalgia.  Again, DC 5025 requires that the 
Veteran have symptoms that are episodic but present more than 
one-third of the time, with exacerbations precipitated by 
environmental or emotional stress or by overexertion.  In 
this case, the records, statements, and testimony show that 
the Veteran's symptoms are constant and sometimes controlled 
by medications.  Also shown is that the Veteran's symptoms 
often flare, causing him to miss work at least once every 10 
days and undergo additional medicinal treatment.  The records 
further show that flare-ups are precipitated by environmental 
or emotional stress or overexertion, or in this case, eating 
habits, travel requirements for work, and poor sleep patterns 
due to stress, work, and the disease.  Thus, the Board finds 
that the Veteran's symptoms are constant with episodic flare-
ups, consequently satisfying the criteria for an initial 20 
percent rating.  It is acknowledged that the evidence also 
shows that the severity of the symptomatology does wax and 
wane.  However, throughout the rating period on appeal the 
disability picture is consistently episodic, and such 
episodes of flare appear frequent enough to allow for an 
increase uniformly back to the grant of service connection, 
resolving any reasonable doubt in the Veteran's favor.  

The Board finds that a 40 percent rating is not warranted at 
this time as the evidence currently of record does not most 
nearly approximate a disability picture characterized by 
symptoms that are refractory or resistant to therapy.  
However, as noted herein, the matter is being remanded to 
determine the current severity of the Veteran's fibromyalgia; 
therefore, a higher rating is not precluded and may be 
granted retroactively depending on the results of the 
evidence obtained in response to the Remand instructions 
addressed below.

Finally, at this time there is no evidence that the level of 
the Veteran's disability is beyond that contemplated by the 
rating schedule, nor does the disability picture exhibit 
other related factors showing unusual or exceptional 
characteristics sufficient to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

An initial 20 percent rating for service connected 
fibromyalgia is granted, subject to governing criteria 
applicable to the payment of monetary benefits.


REMAND

As above, a 20 percent evaluation is awarded for the 
Veteran's fibromyalgia throughout the rating period on 
appeal.  As this is presently supported by the record, there 
is no need to wait to grant such award.  However, a remand is 
required here to enable full consideration as to whether an 
evaluation in excess of 20 percent may be warranted.  

During this hearing, the Veteran stated that his condition 
has worsened since his May 2006 VA examination.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  See also Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where the Veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination).  Therefore, the Board finds that a remand is 
necessary to schedule the Veteran for a new VA examination to 
determine the current nature and severity of his service 
connected fibromyalgia.

Further, the Board finds that the RO/AMC should obtain 
updated VA outpatient treatment records and associate them 
with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment 
records pertaining to the Veteran that are 
dated from March 2007 to the present.  The 
RO/AMC should also attempt to obtain any 
other evidence identified as relevant by 
the Veteran during the course of the 
remand, provided that the Veteran 
completes the required authorization 
forms.  All records should be associated 
with the claims file.

2.  After the above development has been 
completed, the RO/AMC should make 
arrangements for the Veteran to undergo an 
examination to assess the severity of his 
service- connected fibromyalgia.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted and included in the 
examination report.

Additionally, the VA examiner is also 
asked to conduct an examination using the 
fibromyalgia disability examination work 
sheet and to specifically address whether 
the Veteran's symptoms are constant or 
nearly constant, and whether they are 
refractory to therapy.  If the examiner 
finds that the Veteran's fibromyalgia is 
refractory to therapy, the examiner 
should, if possible, indicate a time frame 
when this occurred.

The examiner should also note any impact 
of the fibromyalgia on the Veteran's 
employment and activities of daily life.

A complete rationale must be provided for 
any opinion offered.  If the VA examiner 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should indicate this.  
However, in such case the examiner should 
explain why it would be speculatory to 
provide an opinion.

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim.  As 
noted above, the applicability of staged 
ratings should be considered.  See Hart, 
21 Vet. App. at 505; Fenderson, 12 Vet. 
App. 119.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


